Case 3:20-cv-00422-RGJ-LLK Document 1 Filed 06/11/20 Page 1 of 6 PageID #: 1




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF KENTUCKY
                           LOUISVILLE DIVISION

STEPHANIE LACKEY,

             PLAINTIFF

v.                                                                  3:20-cv-422-JRW
                                                 CIVIL ACTION NO. ______________

AMERICAN HEART ASSOCIATION,                      ELECTRONICALLY FILED
INC.,

             DEFENDANT

                             NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, American Heart Association,

Inc. (“AHA”) hereby files this Notice of Removal from the Circuit Court of Jefferson

County, Kentucky, to the United States District Court for the Western District of

Kentucky, Louisville Division, and states as follows:

                             NATURE OF THE CASE

      1.     The removed case is a purported employment discrimination case filed

under the Kentucky Civil Rights Act on May 22, 2020, by Plaintiff Stephanie

Lackey, in the Circuit Court of Jefferson County, Kentucky, styled Stephanie Lackey

v. American Heart Association, Inc., Civil Action No. 20-CI-003082.

      2.     Plaintiff’s Complaint asserts claims for alleged hostile work

environment based on race, racial discrimination, and retaliation in violation of

KRS Chapter 344. Plaintiff seeks “any and all damages and remedies allowed

under KRS 344.450,” (see Compl. at pg. 7), which include back pay, front pay,

emotional distress damages, and reasonable attorneys’ fees. See generally Ky. Dep't
                                          1
Case 3:20-cv-00422-RGJ-LLK Document 1 Filed 06/11/20 Page 2 of 6 PageID #: 2




of Corr. v. McCullough, 123 S.W.3d 130, 138 (Ky. 2003) (compensatory and

incidental damages, but not punitive damages, are recoverable under the KCRA);

Wilson v. Lowe’s Home Ctr., 75 S.W.3d 229, 239 (Ky. App. 2001) (damages for

emotional distress and humiliation are recoverable under the KCRA).

        3.    As required by 28 U.S.C. § 1446(a), attached as Exhibit A is a copy of

all process, pleadings, and orders served or attempted to be served upon AHA.

                     BASIS FOR FEDERAL JURISDICTION

        1.    This Court has jurisdiction over the removed action pursuant to 28

U.S.C. § 1441(a) and 28 U.S.C. § 1332(a)(1).

        2.    Federal district courts have original jurisdiction over all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interests and costs, and is between citizens of different states. 28 U.S.C. §

1332(a)(1).

        3.    Defendants seeking removal have the burden of proving by a

preponderance of the evidence that the jurisdictional requirements have been met.

Gafford v. Gen. Elec. Co., 997 F.2d 150, 158 (6th Cir. 1993).

        4.    Plaintiff is a citizen of the Commonwealth of Kentucky. (See Compl. at

¶ 1).

        5.    AHA is a not-for-profit corporation incorporated in New York and has

its principal place of business located in the State of Texas. AHA is therefore a

citizen of the States of New York and Texas. See 28 U.S.C. § 1332(c)(1) (“a



                                            2
Case 3:20-cv-00422-RGJ-LLK Document 1 Filed 06/11/20 Page 3 of 6 PageID #: 3




corporation shall be deemed to be a citizen of every State . . . by which it has been

incorporated and of the State where it has its principal place of business … .”).

       6.     Thus, diversity exists between Plaintiff and AHA since they are

citizens of different states. 28 U.S.C. § 1332(a)(1).

            AMOUNT IN CONTROVERSY REQUIREMENT SATISFIED

       7.     The amount in controversy in this action exceeds $75,000, exclusive of

interests and costs. See 28 U.S.C. § 1332(a)(1) (“The district courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interests and costs . . . .”).

       8.     Plaintiff’s Complaint did not specifically allege an amount in

controversy. See generally Compl. “When the complaint requests unspecified

damages, the defendant must prove, by a preponderance of the evidence, that the

amount in controversy exceeds $75,000.00 at the time of removal.” Sargent v.

Monumental Life Ins. Co., No. 3:12-CV-000725-H, 2013 U.S. Dist. LEXIS 11007, at

*3 (W.D. Ky. Jan. 25, 2013) (citing Gafford, 997 F.2d at 158). Thus, AHA must

prove, by a preponderance of the evidence, that the amount in controversy exceeds

$75,000, exclusive of costs and interest. Id.

       9.     Here, Plaintiff’s counsel confirmed that Plaintiff is seeking more than

$75,000 in damages, exclusive of costs and interest. (See 5/28/2020 Email, attached

as Exhibit B).

       10.    Further, Plaintiff’s salary at the time of her termination was $100,000

per year. Accordingly, an award of back pay from the date of her termination on

                                             3
Case 3:20-cv-00422-RGJ-LLK Document 1 Filed 06/11/20 Page 4 of 6 PageID #: 4




December 18, 2017 to present (let alone to the date of an eventual trial) would

exceed $75,000, without even taking into account Plaintiff’s other claims for

emotional distress damages, front pay, and attorneys’ fees. See Shupe v. Aspllundh

Tree Expert Co., 566 F. App’x 476, 479-80 (6th Cir. 2014) (amount in controversy

satisfied when plaintiff’s unmitigated back pay would be approximately $68,250.00

at the likely time of trial and plaintiff also sought undisclosed amounts of damages

for emotional distress and attorneys’ fees); see also Halsey v. AGCO Corp., 755 F.

App’x 524, 526-529 (6th Cir. 2018) (amount in controversy satisfied when plaintiff

disclosed $42,105.36 in past medical expenses and also sought undisclosed amounts

of damages for pain and suffering).

      11.    Accordingly, AHA has established that the amount in controversy

exceeds $75,000 by a preponderance of the evidence.

                          TIMELINESS OF REMOVAL

      12.    Pursuant to 28 U.S.C. § 1446(b)(3), removal of this action to the United

States District Court for the Western District of Kentucky is timely because it was

filed within thirty days of the date AHA received Plaintiff’s Complaint and became

aware that the amount in controversy exceeded $75,000 or more, and less than one

year after the commencement of the action.

                                      VENUE

      13.    The United States District Court for the Western District of Kentucky

is the proper venue for removal under 28 U.S.C. § 1441(a) because the Western

District encompasses Jefferson County, Kentucky.

                                          4
Case 3:20-cv-00422-RGJ-LLK Document 1 Filed 06/11/20 Page 5 of 6 PageID #: 5




                        FILING OF REMOVAL PAPERS

      14.   Pursuant to 28 U.S.C. 1446(d), written notice of this removal is being

provided simultaneously to both Plaintiff and the Circuit Court of Jefferson County,

Kentucky. (See Exhibit C).

      Based upon all of the foregoing, AHA hereby removes the above-captioned

action from the Circuit Court of Jefferson County, Kentucky.

                          DEMAND FOR JURY TRIAL

      AHA hereby demands a jury trial as to all claims triable in this action.



                                         Respectfully submitted,


                                         /s/Robin E. McGuffin
                                         Demetrius O. Holloway
                                         dholloway@stites.com
                                         STITES & HARBISON, PLLC
                                         400 West Market Street, Suite 1800
                                         Louisville, KY 40202-3352
                                         Telephone: (502) 587-3400
                                         Facsimile: (502) 587-6391

                                         and

                                         Robin E. McGuffin
                                         rmcguffin@stites.com
                                         STITES & HARBISON, PLLC
                                         250 West Main Street, Suite 2300
                                         Lexington, Kentucky 40507
                                         Telephone: (859) 226-2300
                                         Facsimile: (859) 253-9144

                                         COUNSEL FOR DEFENDANT
                                         AMERICAN HEART ASSOCIATION, INC.


                                         5
Case 3:20-cv-00422-RGJ-LLK Document 1 Filed 06/11/20 Page 6 of 6 PageID #: 6




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of June, 2020, I electronically filed the
foregoing using CM/ECF, which will send notice of electronic filing to the following
counsel of record:

      Andrew S. Epstein
      Bahe, Cook, Cantley, & Nefzger PLC
      1041 Goss Avenue
      Louisville, Kentucky 40217
      (502) 587-2002 (phone)
      (502) 587-2007 (fax)
      andrew@bccnlaw.com

      Counsel for Plaintiff


                                         /s/ Robin E. McGuffin
                                         Counsel for Defendant, American Heart
                                         Association, Inc.




                                           6
